                                     Case 16-20827             Doc        Filed 05/05/20         Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1          Diane  Smith
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: District      District of __________
                                                  of Maryland

 Case number           16-20827
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              US Bank Trust National Association as
                   Trustee of the Igloo Series III Trust
 Name of creditor: _______________________________________                                                      2
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          8 ____
                                                        ____ 4 ____
                                                                 4 ____
                                                                     7              Must be at least 21 days after date       06/01/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                              1,237.96
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: Change  in escrow.
                                                                                       ___________________________________________
                __________________________________________________________________________________________________

                                                     387.90
                   Current escrow payment: $ _______________                      New escrow payment:                   400.45
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                                         Change in interest rate and principal & interest owed.
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:                  3.00
                                                _______________%                  New interest rate:                     4.00
                                                                                                              _______________%

                                                                     763.09
                   Current principal and interest payment: $ _______________                                                    837.51
                                                                                  New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
                                      Case 16-20827                      Doc         Filed 05/05/20          Page 2 of 7


Debtor 1         Diane   Smith
                 _______________________________________________________                         Case number         16-20827
                                                                                                               (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                                 Date     05/05/2020
                                                                                                          ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                    Title   Authorized  Agent for Secured Creditor
                                                                                                          ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                 State        ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                     Email bknotifications@ghidottiberger.com
                                                                                                       ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                              page 2
                                                                                                                                PAGE 1 OF 2
                          Case 16-20827                   Doc          Filed 05/05/20                Page 3 of 7
                                                                                                            Annual Escrow Account
                                                                                                             Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461508447_ESCROWDISCSTMT_200428

                                                                                        DATE: 04/28/20

                                                   123
              DIANE SMITH                                                              PROPERTY ADDRESS
              4407 75TH AVENUE                                                         4407 75TH AVENUE
              HYATTSVILLE, MD 20784                                                    HYATTSVILLE, MD 20784



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 06/01/2020
THROUGH 05/31/2021.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 06/01/2020 TO 05/31/2021 ---------
HOMEOWNERS INS                                                 $1,500.76
COUNTY TAX                                                     $2,813.02
TOTAL PAYMENTS FROM ESCROW                                     $4,313.78
MONTHLY PAYMENT TO ESCROW                                         $359.48
          ------ ANTICIPATED ESCROW ACTIVITY 06/01/2020 TO 05/31/2021 ---------
                    ANTICIPATED PAYMENTS                                                             ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                     STARTING BALANCE -->                     $1,368.95                    $2,516.38
JUN                $359.48                 $1,500.76 HOMEOWNERS INS                             $227.67                    $1,375.10
JUL                $359.48                                                                      $587.15                    $1,734.58
AUG                $359.48                                                                      $946.63                    $2,094.06
SEP                $359.48                 $1,406.51 COUNTY TAX                                 $100.40-                   $1,047.03
OCT                $359.48                                                                      $259.08                    $1,406.51
NOV                $359.48                                                                      $618.56                    $1,765.99
DEC                $359.48                 $1,406.51 COUNTY TAX                          L1->   $428.47-              L2->   $718.96
JAN                $359.48                                                                       $68.99-                   $1,078.44
FEB                $359.48                                                                      $290.49                    $1,437.92
MAR                $359.48                                                                      $649.97                    $1,797.40
APR                $359.48                                                                    $1,009.45                    $2,156.88
MAY                $359.48                                                                    $1,368.93                    $2,516.36
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $1,147.43.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                            $837.51
ESCROW PAYMENT                                                                             $359.48
SHORTAGE PYMT                                                                               $40.97
NEW PAYMENT EFFECTIVE 06/01/2020                                                         $1,237.96
YOUR ESCROW CUSHION FOR THIS CYCLE IS $718.96.




                                          ********** Continued on reverse side ************

                                                                                            Escrow Payment Options
                                                                                  I understand that my taxes and/or insurance has increased and that
                                                                                  my escrow account is short $1,147.43. I have enclosed a check for:

                                                                                       Option 1: $1,147.43, the total shortage amount. I understand
Loan Number:                                                                           that if this is received by 06/01/2020 my monthly mortgage
Statement Date:               04/28/20                                                 payment will be $1,196.99 starting 06/01/2020.
Escrow Shortage:              $1,147.43
                                                                                        Option 2: $_____________ , part of the shortage. I understand
                                                                                        that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                           to my mortgage payment each month.
                                                                                        Option 3: You do not need to do anything if you want to
                                                                                        have all of your shortage divided evenly among the next
            BSI FINANCIAL SERVICES                                                      12 months.
            314 S. Franklin Street, 2nd Floor                                     Please make you check payable to: BSI FINANCIAL SERVICES and
            P.O. Box 517                                                          please include your loan number on your check.
            Titusville, PA 16354


Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                                          Case 16-20827                                   Doc                Filed 05/05/20                               Page 4 of 7
                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 10/01/2019 AND ENDING 09/30/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.
   YOUR PAYMENT BREAKDOWN AS OF 10/01/2019 IS:
   PRIN & INTEREST                                                                                                                        $763.09
   ESCROW PAYMENT                                                                                                                         $351.99
   SHORTAGE PYMT                                                                                                                           $35.91
   BORROWER PAYMENT                                                                                                                     $1,150.99
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                          $1,009.60                        $1,342.06-
   OCT                  $351.99                 $1,013.76 *                                                                                                                 $1,361.59                          $328.30-
   NOV                  $351.99                   $387.90 *                                                                                                                 $1,713.58                           $59.60
   DEC                  $351.99                   $388.36 *                    $1,361.59                                COUNTY TAX                                 T->        $703.98              A->         $958.55-
   DEC                                                                                                      $1,406.51 * COUNTY TAX
   JAN               $351.99                      $387.90          *                                                                                                        $1,055.97                          $570.65-
   FEB               $351.99                      $775.80          *                                                                                                        $1,407.96                          $205.15
   MAR               $351.99                      $388.00          *                                                                                                        $1,759.95                          $593.15
   APR               $351.99                      $775.80          *                                                                                                        $2,111.94                        $1,368.95
   MAY               $351.99                        $0.00                                                                                                                   $2,463.93                        $1,368.95
   JUN               $351.99                        $0.00                      $1,500.76                                          HOMEOWNERS INS                            $1,315.16                        $1,368.95
   JUL               $351.99                        $0.00                                                                                                                   $1,667.15                        $1,368.95
   AUG               $351.99                        $0.00                                                                                                                   $2,019.14                        $1,368.95
   SEP               $351.99
                  __________                        $0.00
                                               __________                     $1,361.59
                                                                             __________                   __________              COUNTY TAX                                $1,009.54                        $1,368.95
                    $4,223.88                   $4,117.52                      $4,223.94                    $1,406.51


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $703.98. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $958.55-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
    .
  Any shortage in your escrow account is usually caused by one the following items:
    .An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    .A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
    .
  A surplus in your escrow account is usually caused by one the following items:
    . The insurance/taxes paid during the past year were lower than projected.
    . A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                       Case 16-20827               Doc         Filed 05/05/20             Page 5 of 7
                                                                                                                                           BSI Financial Services
                                                                                                                   314 S Franklin St. / Second Floor PO Box 517
                                                                                                                                               Titusville PA 16354
                                                                                                                                         Toll Free: 800-327-7861
                                                                                                                                               Fax: 814-217-1366
                                                                                                                                            myloanweb.com/BSI




          May 5, 2020

          DIANE SMITH

          4407 75TH AVENUE
          HYATTSVILLE    MD 20784


                                                                                                                               Loan Number:

                                                                                                                Property Address: 4407 75TH AVENUE
                                                                                                                        HYATTSVILLE       MD 20784

         Dear DIANE SMITH:

         Changes to Your Mortgage Interest Rate and Payments on 05/01/20.

         Under the terms of your mortgage modification dated 06/01/14, you are coming up on a step change during
         which your interest rate will change to the next step rate. Per the terms of your modification agreement, your
         interest rate will change to 4.00000%, effective 05/01/20. This change in your interest rate will result in a new
         monthly payment of $837.51, and your first payment at the new adjusted amount is due 06/01/20. You will
         receive a letter notifying you of each step rate change.

         The table below shows your existing rate and payment and your new rate and payment:


                                            Current Rate and Payment                                              New Rate and Payment

       Interest Rate                                   3.00000%                                                           4.00000%

       Principal &                                      $763.09                                                            $837.51
    Interest Payment

   Escrow (Taxes and                                    $387.90                                                            $400.45
       Insurance)

                                                       $1150.99                                                         $1237.96
     Total Payment                                                                                                     Due 06/01/20




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has
ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain
unimpaired.
                                                                                                                                                         Page 1 of 2
                           Case 16-20827               Doc         Filed 05/05/20             Page 6 of 7
                                                                                                                   BSI Financial Services
                                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                                                                       Titusville PA 16354
                                                                                                                 Toll Free: 800-327-7861
                                                                                                                       Fax: 814-217-1366
                                                                                                                    myloanweb.com/BSI




      Please note:

      Your monthly payment includes an escrow amount for property taxes, hazard insurance and other escrowed
      expenses (if applicable). If the cost of your homeowner’s insurance, property taxes or other escrowed
      expenses increase, your monthly payment is subject to increase as well. The escrow payment amounts
      shown are based on current data and represent a reasonable estimate of expenditures for future escrow
      obligations; however, please note that your escrow payments may be adjusted periodically in accordance
      with applicable laws.

     Your total monthly payment is calculated by adding the principal, interest and escrow amounts.
 If You Anticipate Problems Making your Payments:

       ·    Contact BSI Financial Services at 1-800-327-7861 as soon as possible.
       ·    If you seek an alternative to the upcoming changes to your interest rate and payment, the
            following options may be possible (most are subject to lender approval):
                 Ø     Refinance your loan with another lender;
                 Ø     Modify your loan terms with us;
                 Ø     Sell your home and use the proceeds to pay off your current loan;
                 Ø     If you are not able to continue paying your mortgage, your best option may be to find more
                       affordable housing. As an alternative to foreclosure, you may be able to enter into a short sale
                       by selling your home and using the proceeds to pay off your current loan or to deliver to us a
                       deed-in- lieu of foreclosure.

       ·    If you would like contact information for counseling agencies or programs in your area, call
            the
            U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
            http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. If you would like contact information for a
            state housing finance agency, contact the U.S. Consumer Financial Protection Bureau (CFPB)
            at http://www.consumerfinance.gov/mortgagehelp/.
 Sincerely,

 BSI Financial Services
 NMLS # 38078; # 126672

 This is an attempt to collect a debt. Any information obtained will be used for that purpose.



                                                                                                                     GR-2009-01042016_CA11042015




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                Page 2 of 2
            Case 16-20827         Doc      Filed 05/05/20      Page 7 of 7




                                CERTIFICATE OF SERVICE
       On May 5, 2020, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by electronic means through the Court’s ECF
program:
        COUNSEL FOR DEBTOR
        Kymberly Smith Jackson phxfirm@gmail.com

        TRUSTEE
        Rebecca A. Herr ecf@ch13md.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Brandy Carroll
                                                         Brandy Carroll

        On May 5, 2020, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by depositing true copies thereof in the United States
mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
follows:


 Debtor
 Diane Smith
 4407 75th Avenue
 Hyattsville, MD 20784

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Brandy Carroll
                                                         Brandy Carroll
